Title: To Benjamin Franklin from Jonathan Williams, Jr., 3 March 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and Honored Sir
Nantes March 3. 1778
I recvd. your Favour of the 28th Feb. on my return from Quiberon, after it had been laying some time waiting for me. The one Inclosed had no Direction, I was therefore obliged to break the Seal to know for whom it was intended. I did this because I thought it was for some person about to Depart which would leave no Time to obtain your answer, and because I knew you would not be displeased with me for it.
I wish the 50.000 Livres had been paid. The Regularity of Bills of Exchange demands payment or refusal, but in this Case it may be different. I shall be glad to be informed when it is probable you will receive this money and whether I am ever to expect any more.

I recvd. Billy’s obliging Letter this Morning and thank him for his Intelligence. When he can send me the proposed Bills I shall be extreemly Glad to have them. I beg my Love to him. I am ever your dutifull and affectionate Kinsman
Jona Williams J
 
Addressed: a monsieur / Monsieur Franklin LLD / a / Passy.
